SUPPLEMENTAL ALLOWANCE / EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Previous Notice of Allowances / IDS filed July 22, 2022 / IDS filed August 30, 2022
A Notice of Allowance was mailed June 14, 2022; a Supplemental Allowance / Examiner’s Amendment was mailed August 25, 2022.

Clarifying amendments were made in claims 1 and 6 in the Examiner’s Amendment mailed August 25, 2022. All of these Examiner’s amendments are copied/repeated below.

A clarifying amendment has been made in claim 8 in the current Examiner’s Amendment. This is based on the 35 U.S.C. 112(b) rejection of claim 8 made of record on pages 3-4 of the Office Action mailed August 1, 2022 in 16/621,568 (this Office Action was cited in the IDS filed August 30, 2022).

The application as amended in the Examiner’s Amendments is deemed allowable over the references cited in the July 22, 2022 IDS and August 30, 2022 IDS.

Support for the Examiner’s amendments is located:

In regard to claim 1, line 5, between “phase,” and “the CMAS”, insert --wherein the first phase is a matrix phase,--: for example, at page 7, lines 3-4 and page 2, line 34-page 3, line 12 of Applicant’s specification

In regard to claim 1, line 6, between “phases” and the comma (“,”), insert --when in contact with molten CMAS--: for example, at page 6, lines 13-19 of Applicant’s specification 

In regard to claim 6, line 10, replace “Y → Lu” with --Y, La, Ce, Pr, Nd, Pm, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb or Lu--: for example, at page 4, lines 30-34 of Applicant’s specification (“Y → Lu” appears to refer to the list of “Y, La, Ce, Pr, Nd, Pm, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb or Lu--).

In regard to claim 8, line 2, for example, page 10, lines 12-15 of Applicant’s specification.

The remainder of the amendments correct informalities.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for the Examiner’s amendment was given in a voice mail message left for Examiner from Christophe Lair on August 8, 2022 (as to the amendments in claim 1, line 5 and claim 6, lines 8, 10 and 15), in a voice mail message left for Examiner from Christophe Lair on August 18, 2022 (as to the amendments in claim 1, line 6 and claim 6, line 3), and in a voice mail message left for Examiner from Christophe Lair on September 7, 2022 (as to the amendment in claim 8).

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application is amended as follows:

In the claims:

In claim 1, line 5, between “phase,” and “the CMAS”, insert --wherein the first phase is a matrix phase,--;

In claim 1, line 6, between “phases” and the comma (“,”), insert --when in contact with molten CMAS--;

In claim 6, line 3, replace “corresponds to” with --is--, and replace “or to a” with --or a--;

In claim 6, line 8, between “Yb (ytterbium),” and “Lu (lutecium),”, insert --or--;

In claim 6, line 10, replace “Y →Lu” with --Y, La, Ce, Pr, Nd, Pm, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb or Lu--;

In claim 6, line 15, between “Yb,” and “Lu.”, insert --or--.

In claim 8, line 2, replace “alumino-forming bond coat” with --bond coat containing aluminum--.

The rejoinder of claim 9 (which was already made in the Notice of Allowance mailed June 14, 2022, see pages 2-3) has been repeated below.

Rejoin claim 9.

Allowable Subject Matter
Claims 1-10 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	In regard to independent claim 1, the prior art of record fails to teach or suggest a coated gas turbine engine part as claimed having all structural and compositional limitations, including the presence of a second phase comprising particles of an anti-wetting material dispersed in a first phase of a calcium-magnesium-alumino-silicate (CMAS) protection material, where the CMAS protection material is capable of forming apatite or anorthic type phases when in contact with molten CMAS, where the anti-wetting material is one or a mixture of the materials recited in claim 1 for the anti-wetting material, and wherein the first phase is a matrix phase. Close prior art EP 3 168 323 teaches BN or the MAX phase materials as recited for the anti-wetting material in claim 1, but as Applicant argues in the May 3 Amendment, there is no teaching or suggestion in EP 3 168 323 that the first phase is a CMAS protection material that is capable of forming apatite or anorthic type phases (including when in contact with molten CMAS, as now claimed as a result of this Examiner’s Amendment). Additionally, there is no reason or motivation to one of ordinary skill in the art to have used a CMAS protection material that is capable of forming apatite or anorthic type phases when in contact with molten CMAS as the first phase of EP 3 168 323, or generally to have combined such a second phase as claimed with the first CMAS protection phase as claimed in a gas turbine engine part, where the second phase is capable of functioning as an anti-wetting agent.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier, can be reached at 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/Primary Examiner, Art Unit 1788